DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.

Response to Amendment
	Applicant’s amendment to claims 1,16, and 23 have overcome the Examiner’s rejection under 35 U.S.C. 112(a).

Response to Arguments
Applicant's remarks regarding amended claims 1,16, and 23 and the cited art of record have been fully considered. Although Applicant has not expressly argued that Ohara et al. fails to disclose the amended features of claims 1,16, and 23, the Examiner submits that Fig. 15(a) of Ohara et al. shows a through-hole of a lens substrate having at least a portion that is downward tapering. See the following prior art rejections for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,7,10,14-16,19,20,22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the WIPO Publication of Ohara et al. (WIPO Pub. No. WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610).
As to claim 1, Ohara et al. teaches a camera module (Fig. 5, optical device “105”), comprising: 
a first lens substrate (Fig. 5, optical component “17”) having a light-incident side (Fig. 5), the first lens substrate including: 
a lens (Fig. 5, lens unit “18”) disposed at an inner side of a through-hole of the first lens substrate (Fig. 5), wherein the through-hole has a downward tapering shape (Fig. 15(a); note, also, [0089]; {As illustrated in Fig. 15(a), the through-hole of the optical component unit has two tapering cross-sections, one of which tapers upward (i.e. toward the object side) and the other tapers downward (i.e. toward the image side). The Examiner interprets the cross-section that tapers downward as the claimed shape of the through-hole.}), and 
a wiring layer (Fig. 5, wiring pattern “5”) disposed at an opposite side of the light-incident side of the first lens substrate (Fig. 5); and 
an imaging element (Fig. 5, sensor “2”) including a pixel array (Fig. 5, light receiving unit “42”; [0013], lines 1 and 2) disposed ata light-incident side of a substrate ([0013], lines 4 and 5; {The claimed substrate is the structure of sensor “2” on which the light receiving unit “42” sits.}), wherein the imaging element is electrically connected to the wiring layer of the first lens substrate ([0016], lines 1-3), and wherein a width of the imaging element in a direction parallel to a light-incident side of the imaging element is smaller than a width of the first lens substrate in the direction parallel to the light-incident surface of the first lens substrate (Fig. 5). 
The claim differs from Ohara et al. in that it requires that an upper surface of the lens is covered by an antireflection film. However, in the same field of endeavor, Lusinchi discloses an imaging device (Fig. 5E, imaging device “50”) having a lens (Fig. 5E, lens “58”) covered with an antireflective coating on either its top or top and bottom surfaces (Fig. 5E, antireflective coating “70”; [0014], lines 10-12). In light of the teaching of Lusinchi, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover either the top surface or the top and bottom surfaces (between wiring patterns “5”) of Ohara’s lens with an antireflective film because, as Lusinchi notes in para. [0014], lines 8-14, coating the lens surface(s) would improve light transmission and reduce back reflections from surrounding surfaces. 
As to claim 7, Ohara et al., as modified by Lusinchi, teaches the camera module according to claim 1, further comprising a first connection terminal (see Ohara et al., Fig. 5, bump “6” connected between optical component end portion “19” and substrate “1”) attached to the first lens substrate such that the wiring layer is electrically connected to the first lens substrate (see Ohara et al., [0022], lines 1 and 2, “[t]he end…of the optical component is made of…metal…”). 
As to claim 10, Ohara et al., as modified by Lusinchi, teaches the camera module according to claim 7, wherein the wiring layer of the first lens substrate and the imaging element are electrically connected to each other by a second connection terminal (see Ohara et al., Fig. 5, bump “6” connected between optical component end portion “19” and sensor “2”). 
As to claim 14, Ohara et al., as modified by Lusinchi, teaches the camera module according to claim 1, further comprising a light-blocking film (see Ohara et al., Fig. 6, adhesive “20”) disposed at the inner side of the through-hole formed in the first lens substrate, wherein the light-blocking film is not disposed between the lens and the inner surface of the through-hole of the first lens substrate (see Ohara et al., Fig. 6; {In Fig. 6, the adhesive is not formed between a portion of the lens unit and the wall of the end portion “19.”). 
As to claim 15, Ohara et al., as modified by Lusinchi, teaches the camera module according to claim 1, wherein a diameter of the through-hole at a surface of the first lens substrate nearest to the imaging element is smaller than a diameter of the through-hole at a surface of the first lens substrate opposite to the surface of the first lens substrate nearest to the imaging element (see Ohara et al., Fig. 5). 
As to claim 16, Ohara et al. teaches a method of manufacturing a camera module (Fig. 5), comprising: 
mounting an imaging element (Fig. 5, sensor “2”) to a wiring layer (Fig. 5, wiring pattern “5”) of a first lens substrate (Fig. 5, optical component “17”) such that the imaging element is electrically connected to the wiring layer ([0016], lines 1-3), wherein the first lens substrate has a light-incident side and includes a lens (Fig. 5, lens unit “18”) disposed at an inner side of a through-hole formed in the first lens substrate (Fig. 5), wherein the through-hole has a downward tapering shape (Fig. 15(a); note, also, [0089]; {As illustrated in Fig. 15(a), the through-hole of the optical component unit has two tapering cross-sections, one of which tapers upward (i.e. toward the object side) and the other tapers downward (i.e. toward the image side). The Examiner interprets the cross-section that tapers downward as the claimed shape of the through- hole.}), wherein the wiring layer is disposed at an opposite side of the light-incident side of the first lens substrate (Fig. 5), and wherein a width of the imaging element in a direction parallel to a light-incident surface of the imaging element is smaller than a width of the first lens substrate in the direction parallel to a light-incident surface of the first lens substrate (Fig. 5). 
The claim differs from Ohara et al. in that it requires that an upper surface of the lens is covered by an antireflection film. However, in the same field of endeavor, Lusinchi discloses an imaging device (Fig. 5E, imaging device “50”) having a lens (Fig. 5E, lens “58”) covered with an antireflective coating on either its top or top and bottom surfaces (Fig. 5E, antireflective coating “70”; [0014], lines 10-12). In light of the teaching of Lusinchi, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover either the top surface or the top and bottom surfaces (between wiring patterns “5”) of Ohara’s lens with an antireflective film because, as Lusinchi notes in para. [0014], lines 8-14, coating the lens surface(s) would improve light transmission and reduce back reflections from surrounding surfaces. 
As to claim 19, Ohara et al., as modified by Lusinchi, teaches the method of manufacturing the camera module according to claim 16, further comprising mounting a connection terminal formed at the light-incident surface of the imaging element (see Ohara et al., Fig. 5, bump “6”) such that the first lens substrate is electrically connected to the imaging element (see Ohara et al., [0016], lines 1-3; see, also, [0022], lines 1 and 2, “[t]he end…of the optical component is made of…metal…”). 
As to claim 20, Ohara et al., as modified by Lusinchi, teaches the method of manufacturing the camera module according to claim 16, wherein 
the wiring layer of the first lens substrate includes a connection terminal (see Ohara et al., Fig. 5, bump “6”), and the imaging element is mounted to the connection terminal and electrically connected thereto (see Ohara et al., [0016], lines 1-3). 
As to claim 22, Ohara et al., as modified by Lusinchi, teaches the method of manufacturing the camera module according to claim 16. Although it is not stated expressly in Ohara et al., the Examiner takes official notice to the application of additive and semi-additive methods of camera-module component fabrication as well known and expected in the art. One of ordinary skill in the art would have been motivated to use a method of this type when forming Ohara’s wiring pattern because an artisan of ordinary skill in the art would recognize the benefits of design freedom and cost savings that these fabrication methods provide.
Because Applicant has failed to adequately traverse the official notice statement of claim 22, the subject matter corresponding to the statement is now considered admitted prior art. See MPEP 2144.03(c).
As to claim 23, Ohara et al. teaches an electronic apparatus (Fig. 5, optical device “105”), comprising: 
a camera module (Fig. 5) including: 
a first lens substrate having a light-incident side (Fig. 5, optical component “17”), the first lens substrate including: 
a lens disposed at an inner side of a through-hole of the first lens substrate (Fig. 5, lens unit “18”) wherein the through-hole has a downward tapering shape (Fig. 15(a); note, also, [0089]; {As illustrated in Fig. 15(a), the through-hole of the optical component unit has two tapering cross-sections, one of which tapers upward (i.e. toward the object side) and the other tapers downward (i.e. toward the image side). The Examiner interprets the cross-section that tapers downward as the claimed shape of the through- hole.}), and 
a wiring layer disposed at an opposite side of the light incident side of the first lens substrate (Fig. 5, wiring pattern “5”); and 
an imaging element (Fig. 5, sensor “2”) including a pixel array (Fig. 5, light receiving unit “42”; [0013], lines 1 and 2) disposed at a light-incident side of a substrate ([0013], lines 4 and 5; {The claimed substrate is the structure of sensor “2” on which the light receiving unit “42” sits.}), wherein the imaging element is electrically connected to the wiring layer of the first lens substrate ([0016], lines 1-3), and wherein a width of the imaging element in a direction parallel to a light-incident surface of the imaging element is smaller than a width of the first lens substrate in the direction parallel to the light-incident side of the first lens substrate (Fig. 5).
The claim differs from Ohara et al. in that it requires that an upper surface of the lens is covered by an antireflection film. However, in the same field of endeavor, Lusinchi discloses an imaging device (Fig. 5E, imaging device “50”) having a lens (Fig. 5E, lens “58”) covered with an antireflective coating on either its top or top and bottom surfaces (Fig. 5E, antireflective coating “70”; [0014], lines 10-12). In light of the teaching of Lusinchi, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover either the top surface or the top and bottom surfaces (between wiring patterns “5”) of Ohara’s lens with an antireflective film because, as Lusinchi notes in para. [0014], lines 8-14, coating the lens surface(s) would improve light transmission and reduce back reflections from surrounding surfaces.

2.	Claims 1,7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0241273) in view of Lusinchi (US 2010/0322610).
As to claim 1, Kim et al. teaches a camera module (Fig. 6), comprising: 
a first lens substrate (Fig. 6, all components above image sensor chip “42”) having a light-incident side (Fig. 6), the first lens substrate including: 
a lens (Fig. 6, any of lenses “180”) disposed at an inner side of a through-hole of the first lens substrate (Fig. 6) wherein the through-hole has a downward tapering shape (Fig. 6; {As illustrated in Fig. 6, the through-hole of the lens mounting portion “135” is threaded. Therefore, it has a plurality of upward and downward tapering parts. The Examiner interprets the downward tapering parts as the claimed shape of the through- hole.}), and 
a wiring layer (Fig. 6, metal wires “44”) disposed at an opposite side of the light-incident side of the first lens substrate (Fig. 6); and 
an imaging element including a pixel array disposed at a light-incident side of a substrate (Fig. 6, image sensor chip “42”), wherein the imaging element is electrically connected to the wiring layer of the first lens substrate ([0013], lines 4-6), and wherein a width of the imaging element in a direction parallel to the light-incident surface of the imaging element is smaller than a width of the first lens substrate in the direction parallel to the light-incident side of the first lens substrate (Fig. 6). 
The claim differs from Kim et al. in that it requires that an upper surface of the lens is covered by an antireflection film. However, in the same field of endeavor, Lusinchi discloses an imaging device (Fig. 5E, imaging device “50”) having a lens (Fig. 5E, lens “58”) covered with an antireflective coating on either its top or top and bottom surfaces (Fig. 5E, antireflective coating “70”; [0014], lines 10-12). In light of the teaching of Lusinchi, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover either the top surface or the top and bottom surfaces of one or all Kim’s lenses with an antireflective film because, as Lusinchi notes in para. [0014], lines 8-14, coating the lens surface(s) would improve light transmission and reduce back reflections from surrounding surfaces. 
As to claim 7, Kim et al., as modified by Lusinchi, teaches the camera module according to claim 1, further comprising a first connection terminal (see Kim et al., Fig. 6, solder joints “43” and connection terminals “47”) attached to the first lens substrate such that the wiring layer is electrically connected to the first lens substrate (see Kim et al., [0013], lines 4-6). 
As to claim 9, Kim et al., as modified by Lusinchi, teaches the camera module according to claim 7, wherein the first connection terminal includes a solder ball and that a diameter of the solder ball is greater than a thickness of the imaging element (see Kim et al., [0013], line 6).

3.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) and further in view of Cheng et al. (US 2012/0307139).
As to claim 3, Ohara et al., as modified by Lusinchi, teaches the camera module according to claim 1. The claim differs from Ohara et al., as modified by Lusinchi, in that it requires that the first lens substrate is directly bonded to a second lens substrate. 
In the same field of endeavor, Cheng et al. discloses a camera module (Fig. 4, camera module “300”) including a plurality of stacked lens units (Fig. 4). Each lens unit includes a substrate (Fig. 4, substrates “100a/b”) on which a photoresist film is formed (Fig. 4, dry film photoresists “104b/c”). The lens units are directly stacked on each other by forming the photoresist films on a surface of each lens unit substrate and bonding adjacent photoresist films ([0031]). In light of the teaching of Cheng et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the lens unit of Ohara et al., as modified by Lusinchi, as a plurality of lenses stacked and bonded in the manner of Cheng et al. with antireflective coatings on the top and bottom surfaces of one or all of the lenses because a plurality of lenses would allow the camera module to capture images with multiple optical effects. Furthermore, as Cheng et al. notes in para. [0020], bonding using photoresist films allows for excellent conformity to produce precise spacing and superior adhesion between the lenses.    
As to claim 4, Ohara et al., as modified by Lusinchi and Cheng et al., teaches the camera module according to claim 3, further comprising: 
a first layer formed on the first lens substrate (see Cheng et al., Fig. 4, dry film photoresist “104b”); and 
a second layer formed on the second lens substrate (see Cheng et al., Fig. 4, dry film photoresist “104c”).
Although it is not stated expressly in Cheng et al., the Examiner takes official notice to the use of photoresist films having a carbon-based composition in camera-module fabrication. One of ordinary skill in the art would have been motivated to use a carbon-based photoresist film in the optical device of Ohara et al., as modified by Lusinchi and Cheng et al., because these films are comparatively easier and cheaper to manufacture. 
Because Applicant has failed to adequately traverse the official notice statement of claim 4, the subject matter corresponding to the statement is now considered admitted prior art. See MPEP 2144.03(c).
As to claim 5, Ohara et al., as modified by Lusinchi and Cheng et al., teaches the camera module according to claim 4, wherein the first lens substrate is directly bonded to the second lens substrate via the first layer and the second layer (see Cheng et al., Fig. 4; see, also claim 8 of Cheng et al.). 

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) in view of Cheng et al. (US 2012/0307139) and further in view of Negrete (US 2017/0351095).
As to claim 6, Ohara et al., as modified by Lusinchi and Cheng et al., teaches the camera module structure according to claim 5. The claim differs from Ohara et al., as modified by Lusinchi and Cheng et al., in that it requires the first layer and the second layer include a plasma bonded portion. 
In the same field of endeavor, Negrete discloses a method of lens bonding (Figs. 2F and 5) using photoresist films in which the films are formed on each of a plurality of lenses ([0042]) and the films are bonded using plasma activation ([0057]). In light of the teaching of Negrete, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use plasma-activated bonding to connect the photoresist films of the lenses of Ohara et al., as modified by Lusinchi and Cheng et al., because plasma-activated bonding allows for superior adhesion by clearing the surfaces of photoresist films of impurities that may impede the adhesion process.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) and further in view of Shimohata (US 2018/0242826).
As to claim 8, Ohara et al., as modified by Lusinchi, teaches the camera module according to claim 1. The claim differs from Ohara et al., as modified by Lusinchi, in that it requires that the first lens substrate includes a passive component mounted thereon. 
In the same field of endeavor, Shimohata discloses a camera module (Fig. 1) having a wiring board (Fig. 1, image pickup module “1”) formed between a lens holder (Fig. 1, frame member “30”) and an image-pickup device (Fig. 1, image pickup device “10”). Compared to Ohara’s wiring pattern, the wiring board is extended in a direction perpendicular to an optical axis (Fig. 1), and a passive electronic component is mounted on the wiring board at a side of the image-pickup device (Fig. 1, component “29”; [0026], lines 8-10). In light of the teaching of Shimohata, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to extend Ohara’s wiring pattern and mount additional electronic components on the extended portions as illustrated by Shimohata  because an artisan of ordinary skill would recognize that this would decrease the overall vertical length of the optical device by positioning auxiliary electronic components peripherally to the sensor. 




6.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) and further in view of Ichiki et al. (US 2013/0128109).
As to claim 11, Ohara et al., as modified by Lusinchi, teaches the camera module according to claim 10. The claim differs from Ohara et al., as modified by Lusinchi, in that it requires that the second connection terminal includes a metal stud bump, a solder ball, or a copper pillar. 
In the same field of endeavor, Ichiki et al. discloses a camera module including an image sensor connected to a wiring board through a metal stud bump (Fig. 1, connecting member “8a”; [0036], lines 1-7). In light of the teaching of Ichiki et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use metal for Ohara’s bumps because of its excellent conductive properties.
As to claims 12 and 13, Ohara et al., as modified by Lusinchi, teaches the camera module according to claims 1 and 10. The claims differs from Ohara et al., as modified by Lusinchi, in that they require that the camera module further comprise an underfill resin layer covering the second connection terminal and that the wiring layer of the first lens substrate and the imaging element are electrically connected to each other by one of an anisotropic conductive resin and metal bonding. 
Ichiki et al. further discloses that the connecting member forms electrical connection by filling an area containing the connecting member with an underfill resin ([0036]). In light of this additional teaching of Ichiki et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover Ohara’s bumps with Ichiki’s resin because this would further increase the quality of electrical connection between the wiring pattern and sensor. 

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) and further in view of Seo et al. (US 2006/0006486).
As to claim 17, Ohara et al., as modified by Lusinchi, teaches the method of manufacturing the camera module according to claim 16. The claim differs from Ohara et al., as modified by Lusinchi, in that it requires forming the through-hole and the lens in the first lens substrate after the wiring layer is formed on the first lens substrate. 
In the same field of endeavor, Seo et al. discloses a method of manufacturing a camera module in which a wiring board is formed on a lens holder before an aperture in which a lens is positioned and the lens are formed (Figs. 6A, 6B, 7A, and 7B). In light of the teaching of Seo et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the wiring pattern on Ohara’s optical component end before creating the opening and positioning the lens unit because an artisan of ordinary skill in the art would find this fabrication order to yield the predictable result of wiring board formation before lens assembly where known fabrication techniques can be applied and the camera module and its individual components are positioned as Ohara et al. intends.  

8.	Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) and further in view of Oliver et al. (US 2009/0323206).
As to claims 18 and 21, Ohara et al., as modified by Lusinchi, teaches the method of manufacturing the camera module according to claim 16. The claims differ from Ohara et al., as modified by Lusinchi, in that they require forming the wiring layer on the first lens substrate after the through-hole and the lens are formed in the first lens substrate and dividing the first lens substrate after divided imaging elements are mounted to the wiring layer of the first lens substrate and electrically connected thereto.
In the same field of endeavor, Oliver et al. discloses a method of manufacturing a camera module in which the constituent elements of an optical wafer are formed before mounting on a wafer including a plurality of image sensors and attached wiring boards (Figs. 2-4). Additionally, Oliver et al. discloses forming the lens substrate with a light-blocking material on the image- sensor wafer before it is divided into individual camera modules (Figs. 5C and 5D; {The Examiner submits that the addition of the light-blocking material imparts division to the image-wafer and re-joins the lens substrate.}). In light of the teaching of Oliver et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the wiring pattern on Ohara’s optical component end after creating the opening and positioning the lens unit because an artisan of ordinary skill in the art to find this fabrication order to yield the predictable result of lens assembly before wiring board formation where known fabrication techniques can be applied and the camera module and its individual components are positioned as Ohara et al. intends.  

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Lin et al. (US # 9,904,050) discloses an optical annular element that supports a lens, where a portion of the lens is positioned within a through-hole of the element and a shape of the element is fully downward tapering (“downward” in a direction toward the object) along the entire depth of the through-hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/7/2022